Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-16 are currently under examination wherein claims 1, 5 and 12 have been amended and claim 16 has been newly added in applicant’s amendment filed on June 10, 2022. The terminal disclaimer filed by the applicant on June 10, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous objection to the informality in claim 5 and the previous rejections of claims 1-15 under 35 U.S.C. 103 as stated in the Office action dated March 14, 2022 have been withdrawn in light of the applicant’s amendment filed on June 10, 2022. The previous rejections of claims 1-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,902,862 B2 in view of Fujiwara (‘031 A1) and further in view of WO (‘585 A2) as stated in the Office action dated March 14, 2022 has been overcome by the terminal disclaimer approved on June 11, 2022.
Allowable Subject Matter
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment filed on June 10, 2022 has obviated the previous rejections of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Fujiwara (US Pub. 2016/0324031 A1) in view of WO (2014/118585 A2).and further in view of Hsu et al. (US Pub. 2018/0009998 A1) as stated in the Office action dated March 14, 2022. Fujiwara (‘031 A1) in view of WO (‘585 A2) and further in view of Hsu et al. (‘998 A1) does not specify the silver-based metallic particles as claimed in the independent claim 1. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/5/2022